PD-0887-15
                                                                       COURT OF CRIMINAL APPEALS
                                PD-0887-15                                             AUSTIN, TEXAS
                                                                     Transmitted 7/16/2015 12:59:57 PM
 July 17, 2015                                                          Accepted 7/17/2015 2:55:53 PM
                                                                                        ABEL ACOSTA
                                                                                                CLERK
                                  NO. ______________


                  IN THE COURT OF CRIMINAL APPEALS
                        OF THE STATE OF TEXAS


GAREIC JERALD HANKSTON                               Trial Court Number
Appellant                                            1326559
                                                     178th District Court
                                                     Harris County, Texas
V.


                                                     Court of Appeals Number
THE STATE OF TEXAS                                   14-13-00923-CR


                  MOTION TO EXTEND TIME TO FILE
                 PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

      GAREIC HANKSTON Appellant, respectfully requests that the Court grant

his motion to extend time to file his petition for discretionary review. In support of

said motion, Appellant would show unto the Court the following:

                                          I.

      Appellant’s conviction was affirmed on June 16, 2015 by the Fourteenth Court

of Appeals in Cause No. 14-13-00923-CR. Appellant’s Petition for Discretionary

Review is due July 16, 2015. This is Appellant's first request for an extension to file

the petitions for discretionary review.
                                            II.

       Counsel will not be able to file the Petition for Discretionary Review as she has

been working on the following cases in the last thirty days:

           1. Counsel has been helping in the trial preparation in State of Texas v. Derek
              Boone, Cause Number 1416801 in the 228th District Court of Harris
              County. The case was set for trial on June 22, 2015.

           2. Counsel was preparing for oral argument in State of Texas v. Issac Smith,
              Cause Number 14-14-00139-CR which was held on June 17, 2015.

           3. Counsel has been investigating possible Motions for New Trial in three
              new cases:

              a. State of Texas v. Willie Clarke, Cause Numbers 1453864, 1457279 and
                 1465671 in the 178th District Court of Harris County. The deadline
                 for filing a Motion for New Trial was June 27, 2015.

              b. State of Texas v. Lawson Echieto, Cause Number 2017593 in the County
                 Court at Law No. 9 of Harris County. The deadline for filing a
                 Motion for New Trial was July 9, 2015.

              c. State of Texas v. Troy Evans, Cause Number 1423548 in the 174th
                 District Court of Harris County. The deadline for filing a Motion for
                 New Trial is July 24, 2015.

                                                  VI.

       An extension of time is necessary so that the petition can be timely filed. This

motion is not made for the purpose of delay.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Honorable Court will grant this requested extension of time to file the Appellant's

Petition for Discretionary Review in the above cause and extend the time for filing the

petition for at least thirty (30) days.
                                        Respectfully submitted,

                                        Alexander Bunin
                                        Chief Public Defender

                                        /s/ Angela Cameron
                                        Angela Cameron
                                        State Bar No. 00788672
                                        Harris County Public Defender’s Office
                                        1201 Franklin 13th Floor
                                        Houston, Texas 77002
                                        Tel: 713-368-0016
                                        angela.cameron@pdo.hctx.net



                          CERTIFICATE OF SERVICE

I certify that on the 16th day of July 2015 a copy of the foregoing instrument has been
electronically served upon the State of Texas.



                                        /s/ Angela Cameron
                                        Angela Cameron